DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka (US 10281420 B2, “Muraoka”) in view of Ikehash (US-20190219552-A1, “Ikehash”).

Regarding independent claim 1,

Muraoka in e.g., Fig. 1A discloses a gas sensor device (100) comprising:
a first electrode (103);
a second electrode (106);
a metal oxide layer (104, e.g., C.1 L.32 and Abstract) that is disposed between the first electrode (103) and the second electrode (106) and is in contact with the first electrode (103) and the second electrode (106);
an interlayer insulating film (107) that covers a part of the first electrode (103), a part of the second electrode (106), and a part of the metal oxide layer (104); and
wherein a local region (105) that is in contact with the second electrode (106) is provided inside the metal oxide layer (104), the local region (105) having a higher oxygen deficiency than an oxygen deficiency of the other region in the metal oxide layer (C.3 L.55-60),
an opening (107a) that exposes a gas contact portion (part of 106 that exposed to gas from 107a) which is a part of a main surface of the second electrode (106) is provided in the interlayer insulating film (107).
Muraoka fails to disclose a hydrogen permeable film that allows only hydrogen to permeate, and the hydrogen permeable film is provided to cover at least the gas contact portion.
Ikehash in e.g., Fig.14 teaches a gas detection device for detecting detect gases such as a hydrogen gas (e.g., ¶0003) that a hydrogen permeable film (23) that allows only hydrogen to permeate (e.g., ¶0077), and the hydrogen permeable film (23) is provided to cover at least the gas contact portion (electrode 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ikehash’s hydrogen permeable film that allows only hydrogen to permeate, and is provided to cover at least Muraoka’s gas contact portion. One of ordinary skill in the art would know it prevents the infiltration of moisture from causing deterioration of characteristics of the hydrogen absorption material film but allowing the penetration of hydrogen to detect the concentration of hydrogen in an adjacent ambient environment (Ikehash-¶0077).

Claim 1 also is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka (US 10281420 B2, “Muraoka”) in view of Hane (JP-2011043410-A, “Hane”).

Muraoka discloses all limitation as cited above, but fails to disclose a hydrogen permeable film that allows only hydrogen to permeate, and the hydrogen permeable film is provided to cover at least the gas contact portion.

Hane in e.g., Fig.2 and highlighted parts by Examiner on English translation teaches a gas detection device (1) for detecting gases such as a hydrogen gas (e.g., Abstract) and a hydrogen permeable film (8) that allows only hydrogen to permeate (e.g., Abstract), and the hydrogen permeable film (8) is provided to cover at least the gas contact portion (7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hane’s hydrogen permeable film that allows only hydrogen to permeate, and is provided to cover at least Muraoka’s gas contact portion. One of ordinary skill in the art would know it prevents the infiltration of moisture from causing deterioration of characteristics of the hydrogen absorption material film but allowing the penetration of hydrogen to detect the concentration of hydrogen in an adjacent ambient environment (Hane-e.g., pages 3 and 5).

Regarding claim 4 which depends on claim 1,
Muraoka fails to disclose wherein the hydrogen permeable film includes at least one selected from Pd, a Pd alloy, a Pd—Cu alloy, and TiN.
Ikehash in ¶0065 teaches the hydrogen permeable film includes at least one selected from Pd, a Pd alloy, a Pd—Cu alloy, and TiN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Muraoka and Ikehash to have Ikehasha’s hydrogen permeable film including at least one selected from Pd, a Pd alloy, a Pd—Cu alloy, and TiN for Muraoka’s sensor for the same reason and motivation as cited for claim 1.

Regarding claim 5 which depends on claim 1,
Muraoka in e.g., Figs.6-8 discloses further comprising:
a measurement circuit 900 that measures a change (using 930) in value of a current flowing through the metal oxide layer 104/200 due to contact of hydrogen-containing gas with the gas contact portion of the second electrode 106.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka (US 10281420 B2, “Muraoka”) and Hane (JP-2011043410-A, “Hane”).

Regarding claim 2 which depends on claim 1,

Muraoka fails to disclose wherein the hydrogen permeable film includes a first covering portion that covers the gas contact portion and a second covering portion that covers a side wall that defines the opening, and the first covering portion is thinner than the second covering portion.
Hane teaches a hydrogen permeable film (8) that allows only hydrogen to permeate (e.g., Abstract), and the hydrogen permeable film (8) is provided to cover at least the gas contact portion (7), the first covering portion (portion covering electrode 4) is thinner than the second covering portion (e.g., portion of 8 in the region between electrodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hane’s hydrogen permeable film to cover Muraoka’s gas contact portion and wiring parts for same reason and motivation as cited for claim 1, i.e., protecting from harm impacts from environmental moisture, so that, the hydrogen permeable film includes a first covering portion that covers the gas contact portion and a second covering portion that covers a side wall that defines the opening 107a. 
Therefore,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Hane’s permeable layer to have first covering portion (that covers sensing element) thinner than the second covering portion of Muraoka. One of ordinary skill in the art would know although from the viewpoint of water resistance, it is desirable to make the porous protective layer thicker, if the protective layer should be thin enough so that the gas flow passing through the protective layer is not hindered so preventing in reduction of the sensor responsiveness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka and Hane. 

Regarding claim 3 which depends on claim 1,

Muraoka combined with Ikehash or Hane fail to disclose wherein a thickness of the hydrogen permeable film is equal to or greater than 10 nm and equal to or less than 100 nm.
Hane on page 5/highlighted by Examiner teaches an optimum thickness of hydrogen permeable film for the best sensitivity and protection. 

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Muraoka combined with Hane’s hydrogen permeable film to have a thickness greater than 10 nm and equal to or less than 100 nm. Though Muraoka combined with Hane is silent as to the exact values or ranges, the reference clearly teaches using the moisture proof and hydrogen permeable film to protect the harmful impact from humidity and moisture on system. The finding of specific values or ranges is merely routine optimization within prior art conditions or through routine experimentation (MPEP 2144.05).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka (US 10281420 B2, “Muraoka”) in view of Hane (JP-2011043410-A, “Hane”) and Ikehash (US-20190219552-A1, “Ikehash).

Regarding independent claim 6,

Muraoka in e.g., Fig. 1A and Figs.6-8 discloses a gas sensor device 100 comprising:
a first electrode 102;
a second electrode 106;
a metal oxide layer 104 that is disposed between the first electrode 102 and the second electrode 106 and is in contact with the first electrode 102 and the second electrode 106;
an interlayer insulating film 107 that covers a part of the first electrode 102, a part of the second electrode 106, and a part of the metal oxide layer 104; and
wherein a local region 105 that is in contact with the second electrode 106 is provided inside the metal oxide layer 104, the local region having higher oxygen deficiency than the other region in the metal oxide layer,
an opening 107a that exposes a gas contact portion which is a part of a main surface of the second electrode 106 is provided in the interlayer insulating film 107,
the gas sensor device further comprises a measurement circuit 900 that measures a change in value of a current (supplied by 920 measured by 930) flowing through the metal oxide layer 104/200 due to contact of hydrogen-containing gas with the gas contact portion of the second electrode (portion 106 exposed to gas in 107a), and the gas sensor device 100 further comprises a measurement circuit 900 that measures a change in value of a current (using 930) flowing through the metal oxide layer 104/200 due to contact of hydrogen-containing gas with the gas contact portion of the second electrode 106.

Muraoka fails to disclose 1) a hydrogen permeable film that allows only hydrogen to permeate, the hydrogen permeable film is provided to cover at least the gas contact portion, the hydrogen permeable film includes a first covering portion that covers the gas contact portion and a second covering portion that covers a side wall that defines the opening, the first covering portion is formed to be thinner than the second covering portion, 2) the hydrogen permeable film includes at least one selected from Pd, a Pd alloy, a Pd—Cu alloy, and TiN. 
Regarding limitation 1)
Hane in e.g., Fig.2 and highlighted sections by Examiner on English translation version teaches a hydrogen permeable film (8) that allows only hydrogen to permeate, the hydrogen permeable film (8) is provided to cover at least the gas contact portion (7), the hydrogen permeable film includes a first covering portion that covers the gas contact portion (e.g., part covering electrode 4) and a second covering portion (e.g., portion covering space between electrodes) that covers a side wall that defines the opening, the first covering portion is formed to be thinner than the second covering portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hane’s hydrogen permeable film to cover Muraoka’s gas contact portion and wiring parts for same reason and motivation as cited for claim 1, i.e., protecting from harm impacts from environmental moisture, so that, the hydrogen permeable film includes a first covering portion that covers the gas contact portion and a second covering portion that covers a side wall that defines the opening 107a. 
In addition,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Hane’s permeable layer to have first covering portion (that covers sensing element) thinner than the second covering portion of Muraoka. One of ordinary skill in the art would know although from the viewpoint of water resistance, it is desirable to make the porous protective layer thicker, if the protective layer should be thin enough so that the gas flow passing through the protective layer is not hindered so preventing in reduction of the sensor responsiveness.

Regarding limitation 2)
Ikehash in ¶0065 teaches the hydrogen permeable film includes at least one selected from Pd, a Pd alloy, a Pd—Cu alloy, and TiN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Muraoka and Ikehash to have Ikehasha’s hydrogen permeable film including at least one selected from Pd, a Pd alloy, a Pd—Cu alloy, and TiN for Muraoka’s sensor to allow only hydrogen to permeate. One of ordinary skill in the art would know it prevents the infiltration of moisture from causing deterioration of characteristics of the hydrogen absorption material film but allowing the penetration of hydrogen to detect the concentration of hydrogen in an adjacent ambient environment (Ikehash-¶0077).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mouri (US 20200173957 A1, “Mouri”)
Mouri in e.g., fig.1 teaches a moisture proof porous protective layer 3  (e.g.,¶0047) to protect sensing element 2, and in e.g.,¶0034 teaches although from the viewpoint of water resistance, it is desirable to make the porous protective layer thicker, if the protective layer is thick, the gas flow passing through the protective layer is hindered, and the responsiveness rather decreases.
Noguchi (US 20030087513 A1, “Noguchi”).

Noguchi in e.g., Fig. 7 and ¶0181 teaches a 50nm thickness for titanium nitride (TiN) barrier film of 17a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2855     

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2855